Citation Nr: 1617388	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 during the Vietnam era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied service connection for "hypertension heart disease."  

The Veteran requested a travel Board hearing; however, he withdrew his request in November 2014 and again in September 2015.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and he has been diagnosed as having ischemic heart disease.

2.  The Veteran's hypertension was caused by his service-connected diabetes mellitus and diabetic nephropathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for hypertension as secondary to service-connected diabetes mellitus and diabetic nephropathy have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ischemic Heart Disease

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  Ischemic heart disease is included among the diseases found to be associated with herbicide exposure set forth in section 3.309(e) of the regulations. Under 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Thus, service connection for ischemic heart disease may be awarded on a presumptive basis to a Veteran exposed to herbicides during active service.  

Here, the record indicates that the Veteran served in Vietnam.  He is therefore entitled to a presumption of exposure to Agent Orange and further to a presumption that ischemic heart disease, if diagnosed, resulted from such exposure.  

The medical evidence of record includes a March 2009 electrocardiogram showing that the Veteran had sinus bradycardia with marked sinus arrhythmia, ST and T wave abnormality, consider anterolateral ischemia.  On January 12, 2010, he was referred for a nuclear stress test due to his family history of myocardial infarction and some abnormal T waves on electrocardiogram.  The impression was abnormal myocardial perfusion scan showing a reversible anterior defect consistent with ischemia; abnormal baseline and exercise stress ECG ST segments without reported chest pain; and borderline preservation of  left ventricular (LV) ejection fraction.  An echocardiogram showed mild, concentric left ventricular hypertrophy by 2-dimensional imaging subjectively, with a visually estimated ejection fraction (EF) of 55percent.  

On January 25, 2010, the Veteran underwent left heart catheterization and angiography.  Left heart catheterization was normal and angiography showed normal coronary arteries with diffuse mild luminal irregularities.  Thereafter, on a September 20, 2010 cardiology consult, the cardiologist stated the Veteran had no significant coronary artery disease.  More recently, a January 2012 VA computed tomography (CT) scan of the Veteran's heart showed vascular and coronary artery calcification.

Although the VA cardiologist in September 2010 stated that the Veteran had no significant coronary artery disease, the prior diagnostic testing showed findings consistent with ischemia and more recent test results in January 2012 reflected coronary artery calcification.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for ischemic heart disease is warranted on a presumptive basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hypertension

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Here, the Veteran is service connected for diabetes mellitus, type II, and for diabetic nephropathy secondary to his diabetes mellitus.  

The medical evidence of record shows that the Veteran was diagnosed as having hypertension in 2006.  In a February 2012 VA examination report and May 2012 addendum, a VA examiner stated that because the onset of the Veteran's hypertension started after his initial diagnosis of diabetes mellitus over 30 years ago, it was felt that the hypertension was at least as likely as not secondary to his diabetes mellitus.

On VA nephrology and diabetes mellitus examinations in May 2013, the examiner noted that the Veteran had been observed to have intermittent proteinuria since 2006 and that since 2009 there had been a slight elevation of the serum creatinine, that he had a PH of type II diabetes mellitus of long-standing duration, and that he was diagnosed as having hypertension in 2006.  In light of this history, the examiner concluded that the Veteran's hypertension was due to his renal dysfunction.  The examiner further stated that the Veteran's hypertension, in the presence of diabetic renal disease, was at least as likely as not due to his diabetes mellitus.

In May 2014, a different VA examiner reviewed the Veteran's claims folder.  This examiner stated that, based upon a review of the Veteran's laboratory reports, he did not meet the criteria for chronic renal insufficiency and that, therefore, his hypertension was not associated with chronic renal disease.

Although the May 2014 VA examiner determined that the Veteran did not meet the criteria for chronic renal insufficiency, the Board notes that he is in fact service connected for nephropathy associated with his diabetes mellitus and that this disability is rated as 60 percent disabling.  Therefore, the May 2014 VA examiner's opinion is afforded little, if any, probative value.  The remaining medical opinions of record all conclude that the Veteran's hypertension was caused by his service-connected diabetes mellitus and diabetic nephropathy.  These opinions are found to carry great weight, as they are underpinned by supporting rationale, based upon a review of the Veteran's records, and consistent with the other evidence of record .  Therefore, service connection for hypertension, as secondary to service-connected diabetes mellitus and diabetic nephropathy, is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for ischemic heart disease as due to herbicide exposure is granted.

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II, and diabetic nephropathy is granted.


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





